IN THE SUPREME COURT OF NORTH CAROLINA
                                      No. 66A16

                               Filed 23 September 2016

 STATE OF NORTH CAROLINA

               v.

 SHAMELE COLLINS



        Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 782 S.E.2d 350 (2016), finding no error in

the trial court’s denial of defendant’s motion to suppress, but vacating the judgment

entered on 8 September 2014 by Judge William Z. Wood in Superior Court, Forsyth

County, and remanding for resentencing. Heard in the Supreme Court on 29 August

2016.


        Roy Cooper, Attorney General, by Douglas W. Corkhill, Special Deputy Attorney
        General, for the State.

        Erik R. Zimmerman for defendant-appellant.


        PER CURIAM.


        This matter is before the Court based upon a dissent at the Court of Appeals.

State v. Collins, ___ N.C. App. ___, ___, 782 S.E.2d 350, 360-62 (2016). The majority

at the Court of Appeals upheld the trial court’s denial of defendant’s motion to

suppress evidence seized at the time of his arrest, concluding, inter alia, that

“defendant failed to raise the timing of [the police officer’s] observation of powder on
                                   STATE V. COLLINS

                                   Opinion of the Court



the floor” before the trial court. Id. at ___, 782 S.E.2d at 358. We agree that defendant

failed to preserve his timing argument for appeal because he did not raise this

argument before the trial court. See State v. Eason, 328 N.C. 409, 420, 402 S.E.2d

809, 814 (1991) (“In order to preserve a question for appellate review, a party must

have presented the trial court with a timely request, objection or motion, stating the

specific grounds for the ruling sought if the specific grounds are not apparent.” (citing

N.C. R. App. P. 10(b) (recodified 2009 as N.C. R. App. P. 10(a)(1)). We therefore

modify and affirm the decision of the Court of Appeals solely on this ground. The

remaining issue addressed in the majority opinion of the Court of Appeals concerning

defendant’s right to be present at sentencing is unchallenged and unaffected by our

decision.


      MODIFIED AND AFFIRMED.




                                           -2-